 Case1:19-cv-16694-JHR-JS
Case  1:19-cv-16694-JHR-JS Document
                            Document24-1
                                     25 Filed
                                         Filed05/15/20
                                               05/14/20 Page
                                                         Page11ofof12
                                                                    12PageID:
                                                                       PageID:98
                                                                               86



MICHAEL V. MADDEN, ESQUIRE, ID NO. 022592002
MADDEN & MADDEN, P.A.
A Professional Corporation
108 Kings Highway East - Suite 200
P.O. Box 210
Haddonfield, New Jersey 08033
(856) 428-9520
Attorneys for Defendants, Borough of Oaklyn, Oaklyn Police Department, Lt. Craig Stauts and
Chief Marquis Moore
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  BRETT MUELLER
                                                              CIVIL ACTION NO.
           Plaintiff(s)                                      1:19-cv-16694-JHR/JS

  vs.

  BOROUGH OF OAKLYN, OAKLYN                            STIPULATION FOR FILING OF
  POLICE DEPARTMENT, LT. CRAIG                             AMENDED ANSWER
  STAUTS, CHIEF MARQUIS
  MOORE

           Defendant(s)

All Parties, by and through their undersigned counsel of record, do hereby agree and stipulate as
follows pursuant to Fed.R.Civ.P. 15:

WHEREAS, Defendants intend to file an Amended Ans er to Plaintiff s Complaint to add
additional affirmative defenses in response to Plaintiff s allegations; and

WHEREAS, the time to amend as pre iousl e tended b the Court s Standing Order 2020-04;
and

WHEREAS, Plaintiff agrees and stipulates to this Amendment, while reserving all rights of
motion practice, due solely to the recognition of FRCP 15 liberality.

It is hereb stipulated b all Parties that Defendants Amended Ans er, attached hereto as E hibit
 A , shall be deemed filed as of appro al of this Stipulation b this Court.

DRAKE SPECIALE, LLC                                        MADDEN & MADDEN, P.A.

/s/ Robert C. Drake, Esquire                               /s/ Michael V. Madden, Esquire
Co-Counsel for Plaintiff                                   Counsel for Defendants


                                               1
 Case1:19-cv-16694-JHR-JS
Case  1:19-cv-16694-JHR-JS Document
                            Document24-1
                                     25 Filed
                                         Filed05/15/20
                                               05/14/20 Page
                                                         Page22ofof12
                                                                    12PageID:
                                                                       PageID:99
                                                                               87



STARK & STARK

/s/ Brian E. Kasper, Esquire
Co-Counsel for Plaintiff




This Stipulation is approved as an ORDER of the Court on this _________ day of May, 2020.



                                                        ______________________________
                                                        Hon. Joel Schneider, U.S.M.J.




                                             2
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page3 3ofof1212PageID:
                                                                        PageID:100
                                                                                88




                           Appendix A
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page4 4ofof1212PageID:
                                                                        PageID:101
                                                                                89



      MICHAEL V. MADDEN, ESQUIRE, ID NO. 022592002
      MADDEN & MADDEN, P.A.
      A Professional Corporation
      108 Kings Highway East - Suite 200
      P.O. Box 210
      Haddonfield, New Jersey 08033
      (856) 428-9520
      Attorneys for Defendants, Borough of Oaklyn, Oaklyn Police Department, Lt. Craig Stauts and
      Chief Marquis Moore
                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


           BRETT MUELLER
                                                                          CIVIL ACTION NO.
                      Plaintiff(s)                                       1:19-cv-16694-JHR/JS

           vs.

           BOROUGH OF OAKLYN, OAKLYN                                 AMENDED ANSWER
           POLICE DEPARTMENT, LT. CRAIG                         OF DEFENDANTS, BOROUGH OF
           STAUTS, CHIEF MARQUIS                                  OAKLYN, OAKLYN POLICE
           MOORE                                               DEPARTMENT, LT. CRAIG STAUTS
                                                                 AND CHIEF MARQUIS MOORE
                      Defendant(s)

                 Defendants, Borough of Oaklyn, Oaklyn Police Department, Lt. Craig Stauts, and Chief

      Marquis Moore (hereinafter the Answering defendants ), by way of Answer to the Complaint

      filed herein, state:

      I.         PRELIMINARY STATEMENT

                 1.       This paragraph is an attempted statement of law and not of fact, and, as such, need

      not be answered.

      II.        PARTIES

                 2    4. Admitted.

                 5.       It is admitted that answering defendant Chief Marquis Moore was employed by the

      Borough of Oaklyn at all relevant times; the remaining allegations of this paragraph are denied.
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page5 5ofof1212PageID:
                                                                        PageID:102
                                                                                90



                   6.       Admitted.

                   7.       It is admitted that answering defendant Lt. Craig Stauts was employed by the

      Borough of Oaklyn at all relevant times; the remaining allegations of this paragraph are denied.

                   8     9. Denied.

      III.         JURISDICTION AND VENUE

                   10-12. These paragraphs are attempted statements of law and not of fact, and, as such, need

      not be answered.

                   13.      Denied.

                   14.      Admitted.

      IV.          FACTUAL BACKGROUND

                   15.      It is admitted that a       be   f lai iff fa il        e be ha e bee employed by

      the Borough; Answering defendants do not have sufficient knowledge or information from which

      to form a belief as to the remaining allegations of this paragraph.

                   16.      It is admitted that plaintiff served as stated; Answering defendants do not have

          fficie        k    ledge      i f    ai       f        hich     f     a belief a    he he he      e ed

      h       abl .

                   17-19. Admitted.

                   20.      It is admitted that plaintiff has been employed in these capacities. It is denied that

      he a              e a ded   i h he      ii    .

                   21.      Answering defendants do not have sufficient knowledge or information from which

      to form a belief as to the allegations of this paragraph.

                   22.      It is admitted that plaintiff so served or was engaged; Answering defendants do not

      ha e         fficie    k       ledge    i f       ai   a          he he he i i ia ed    e abli hed     he e



                                                                  2
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page6 6ofof1212PageID:
                                                                        PageID:103
                                                                                91



      events.

                23.   Admitted.

                24.   These Answering defendants do not have sufficient knowledge or information from

      which to form a belief as to the allegations of this paragraph.

                25.   Admitted.

      Protected Whistleblowing Activities

                2016 Complaint against Chief Moore

                26.   Denied.

                27.   It is admitted that plaintiff s father made a complaint; the content of said complaint

      is denied.

                28-30. Denied.

                31-33. Admitted.

                34-37. Denied.

                38.   It is admitted that plaintiff complained of the alleged scheme; the complaints are

      denied.

                39.   It is admitted that plaintiff complained of the alleged scheme; the complaints are

      denied.

                40.   Denied.

      Defendants Retaliate Against Plaintiff for Protected Whistleblowing Activities

                41-43. Denied.

      Defendants Denies Plaintiff Desirable Promotions, Duties and Community Activities.

                44-47. Denied.

                48-49. Admitted.



                                                        3
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page7 7ofof1212PageID:
                                                                        PageID:104
                                                                                92



              50-52. Denied.

              53.     The allegations of this paragraph are admitted; however, any implication of

      wrongdoing is denied.

              54-55. Denied.

              56.     The allegations of this paragraph are admitted; however, any implication of

      wrongdoing is denied.

      Defendants Concoct Investigations and Administrative Discipline to Harm Plaintiff

              57-60. Denied.

              61.     It is admitted that an Internal Affairs investigation was ordered; it is denied that it

      was due to the action of the other range instructor.

              62-68. Denied.

      Defendan Malign Plain iff Rep a ion in he Depa men and Comm ni

              69-87. Denied.

                                      COUNT I 42 U.S.C. §1983
                                 BRET MUELLER V. ALL DEFENDANTS

              88.     Answering defendants repeat their answers to the paragraphs referenced by this

      paragraph as if set forth at length.

              89-92. Denied.



                                      COUNT II
                       VIOLATION OF NEW JERSEY S CONSCIENTIOUS
                     EMPLOYEE PROTECTION ACT (N.J.S.A. 34:19-1, ET SEQ.)
                           BRET MUELLER V. ALL DEFENDANTS

              93.     Answering defendants repeat their answers to the paragraphs referenced by this

      paragraph as if set forth at length.



                                                        4
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page8 8ofof1212PageID:
                                                                        PageID:105
                                                                                93



               94-96. This paragraph is an attempted statement of law and not of fact, and, as such, need

      not be answered. To the extent that any response is required, denied.

               97-99. Denied.

                                           SEPARATE DEFENSES

         1.     These Answering defendants have not violated any rights of plaintiff.

         2.     These Answering defendants breached no duty owing to plaintiff.

         3.     These Answering defendants acted in good faith at all relevant times.

         4.     These Answering defendants acted properly and reasonably at all relevant times.

         5.     Plai iff Complaint fails to state a claim upon which relief may be granted.

         6.     Plai iff Complaint fails to plead a cause of action under 42 U.S.C ¶ 1983, since there
                was no deprivation of a federal right, nor has plaintiff shown that the acts or omissions
                  ee    de c l     f a e la .

         7.     Plaintiff has failed   de       a e he e i e ce f a c          lic ei he a               ed
                   ac ie ced i b       he e A    e i g defe da , he eb ba i g lai iff clai              de
                42 U.S.C. ¶ 1983.

         8.     Assuming arguendo that the acts or omissions alleged constitute negligence, negligence
                is not a cause of action under 42 U.S.C. ¶ 1983.

         9.     Plai iff CEPA clai        a e ba ed b   he a licable a       e f li i a i    .

         10.    Plaintiff has failed to prove the existence of actual damages and his claim is barred, since
                the e i     c      e ai        de 42 U.S.C. 1983 e el f a ab ac c                  i i al
                right.

          11. A all i e e i ed i lai iff C              lai , a a d all ac i       i i      f he e
              A     e i g defe da     ela i g i a        a      lai iff alleged da ages involved
              decisions within an area of non-actionable government discretion. By virtue of same,
              these Answering defendants are not liable to any party herein.

          12. The ac        i i   alleged i        lai iff C       lai   a e cl aked b j dicial, legi la i e
              and/or witness immunity.

          13. The ac        i i     alleged i lai iff C          lai a e cl aked b           he d c i e f
              absolute immunity and/or qualified and/or good faith immunity.



                                                        5
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page9 9ofof1212PageID:
                                                                        PageID:106
                                                                                94



          14. Plai iff clai     a e ba ed b      he d c i e f lache .

          15. Plai iff clai          e forth in his Complaint are barred by the applicable statute of
              limitations.

          16. Plai iff C       lai    i ba ed b    he d c i e f ai e .

          17. Plai iff C       lai    i ba ed b    he d c i e f c lla e al e                 el.

          18. Plai iff C       lai    i ba ed b    he d c i e of res judicata.

          19. Plai iff C       lai    i ba ed b    he e i e c             e       d c i e.

          20. Plai iff C       lai    i ba ed a agai           blic       lic i    hi    a e.

          21. Plai iff C       lai    i ba ed     de he d c i e f             clea ha d .

          22. The prior state and/or fede al      ceedi g ba      lai iff c             lai .

          23. Plai iff C       lai    i ba ed b        lai iff fail e         e ha      ad i i     a i e e edie .

          24. Plai iff C       lai    i ba ed b        lai iff fail e         a    eal he di ci li a    deci i    .

          25. These Answering defendants are not obligated to plaintiff in any amount or sum,
              whatsoever.

          26. Plaintiff has not suffered any damages.

          27. Plaintiff has failed to mitigate damages.

          28. These Answe i g defe da          had g    d ca e        i    e lai iff di ci li e.

          29. These Answering defendants complied with all due process requirements before issuing
              any discipline.

          30. Plai iff clai f        i i e da age agai     he defe da                   blic e i   i ba ed nder
              City of Newport v. Fact Concerts, 453 U.S. 247 (1981).

          31. The actions taken by these Answering defendants were, at all times, reasonable and
              undertaken in good faith.

          32. I a l i g he bjec i el ea able e                    he clea l e abli hed la                        e ,
              qualified immunity applies to the individual defendants.

          33. Plaintiff has failed to prove malicious intent on the part of the individual defendants
              sufficient to defeat a claim of qualified immunity.

                                                         6
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page1010ofof1212PageID:
                                                                         PageID:107
                                                                                 95




           34. Plai iff clai      a e ba ed b        i   e f hi failure to exhaust administrative and internal
               remedies.

           35. Plaintiff has not suffered the denial of any privilege under any state statute.

           36. Plai iff clai      a e ba ed b he           ii       f he Ne Je e T             Clai   Ac ,
               N.J.S.A. 59:1-1 et seq., or in the alternative, are subject to all limitations and defenses
               established therein.

           37. Plai iff igh , i ilege a d i           i ie ec ed de he C         i i       la   f he
               United States or of the State of New Jersey have not been violated by these Answering
               defendants.

           38. At all times, the individual defendants were employed by the public entity defendant and
               acted in their official capacity. Their actions and/or inactions, if any, were conducted in
               good faith, with no malice and in the reasonable belief that the actions and/or inactions
               were authorized by and in accordance with existing law and authority.

           39. Answering defendants are immune from suit under the immunity provisions of the New
               Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.


           40. Plaintiff has failed to comply with the conditions precedent for filing suit against a
               municipal entity or its employees and therefore is barred from recovery.

           41. Answering defendants are immune from suit because they acted within their discretion
               as authorized by N.J.S.A. 59:1-1, et seq., and applicable federal law.

           42. A    e i g defe da a e ha lai iff alleged l e a d i j ie a e he e l f
               an act by an independent, intervening agency or instrumentality over which the
               Answering defendants had no power or control.

           43. Plai iff allega i      fail      ie       a le el f a c   i   i   al de i a i    .

           44. Plai iff clai     f     i i e da age i g e ed b li i a i                   e f       hi   he Ne
               Jersey Punitive Damages Act, N.J.S.A. 15:5-9, et seq.

           45. Plaintiff cannot establish a prima facie case of retaliation or discrimination.

           46. Plaintiff has no right, claim or entitlement to backpay, front pay, compensatory and/or
               punitive damages.

           47. Plaintiff cannot establish a prima facie case of retaliation under the New Jersey
               Conscientious Employee Protection Act.

           48. The adverse employment actions, if any, taken against plaintiff were legitimate and non-

                                                            7
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page1111ofof1212PageID:
                                                                         PageID:108
                                                                                 96



               discriminatory.

           49. A     e i g defe da      e e e he igh            e     e e    lai iff clai     a a la e da e.

           50. Plaintiff failed to effectuate proper service on these Answering defendants.

           51. Plaintiff cannot maintain his claims of retaliation or discrimination in light of Answering
               defe da         ell e abli hed a d effec i e a i-retaliation and anti-discrimination
               policies.

           52. Plaintiff did not have a reasonable belief that Answering defendants conduct was in
               violation of any law, rule, regulation or public policy under CEPA.

          53. This action is barred as to these Answering Defendants by reason of the failure of the
              parties asserting a claim against these defendants to present a valid notice of claim pursuant
              to the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.


           54. Plai iff CEPA clai       fail beca e he ca      e abli h, a     g he hi g , a
               connection or causal link between his alleged protected activity and/or any adverse
               employment action.

           55. Plai iff clai a e ba ed, i h le i a , f fail e gi e                   e    ice          he e
               Answering defendants of the alleged discriminatory or retaliatory conduct.

           56. Plai iff Complaint is barred by the doctrine of accord and satisfaction.

           57. Plai iff clai    a e ba ed beca e lai iff ea                 abl failed    a ail hi elf f
                e edie a ailable de lai iff e l e a d/                       i      licie a d    ced e .

           58. Plai iff clai     a e ba ed b       lai iff         b each f         lai iff    e   l    e
               agreement and/or applicable collective bargaining agreement.

           59. These Answering defendants reserve the right to assert any and all additional defenses to
                lai iff C    lai a di c e        ay reveal.




                                                        8
Case 1:19-cv-16694-JHR-JS
Case 1:19-cv-16694-JHR-JS Document
                          Document 24-1
                                   25 Filed
                                        Filed05/15/20
                                              05/14/20 Page
                                                        Page1212ofof1212PageID:
                                                                         PageID:109
                                                                                 97



                                              RESERVATION OF RIGHTS

               Answering defendants reserve the right to assert any and all additional defenses to

       Plai iff C          lai   a di c   e     a   e eal.

                                                    JURY DEMAND

               These answering defendants demand a trial by jury.

                                 CERTIFICATION PURSUANT TO L. Civ. R. 11.2

               I, MICHAEL V. MADDEN, ESQUIRE, counsel for defendants do hereby certify that the

       matter in controversy is not the subject of any other action pending in any court, or of any pending

       arbitration or administrative proceeding.

               I hereby certify that the foregoing statements made by me are true. I am aware that if any

       of the foregoing statements made by me are willfully false, I am subject to punishment.



                                     DESIGNATION OF TRIAL COUNSEL

               Please take notice that the undersigned, Michael V. Madden, Esquire, is hereby designated

       as trial counsel.


                                                        MADDEN & MADDEN, P.A.
                                                        Attorneys for Defendants


                                                 By:    ________________________________
                                                        Michael V. Madden, Esquire

       Dated: May 4, 2020




                                                             9
